PER CURIAM:
This appeal arises from the district court’s denial of defendant Robert Hansen’s motion to suppress evidence that Virginia State Troopers found when searching his car after an undisputedly valid traffic stop. The search ensued after one trooper observed a clear plastic bag containing six cartons of unstamped cigarettes on the back seat. Having had the benefit of oral argument and having carefully reviewed the briefs, record, and relevant Virginia statutes, we agree with the district court’s analysis and affirm on its reasoning.

AFFIRMED.